       Case 3:15-cr-00161-PGS-TJB Document 91 Filed 09/07/21 Page 1 of 4 PageID: 468



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY




  UNITED STATES OF AMERICA,                                         Civil Action No.
                                                              3:1 5-cr-00 161 (PGS)(TJB)
                        Plaintiff;
  v.
  MICHAEL LIEBERMAN,                                             MEMORANDUM

                        Defendant.
  DALANA LIEBERMAN,
                        Interested Party.


         This motion comes before the Court on Dalana Lieberman’s petition for ancillary relief (ECF

No. 27) and motion to dismiss or stay (ECF No. 77), and the United States’ motion to dismiss the

ancillary petition (ECF No. 49). The Court heard oral argument on June 16, 2021. For the reasons that

follow, the United States’ motion to dismiss is denied, Mrs. Lieberman’s motion to dismiss or stay is

denied, and the Court will hold an evidentiary hearing on Mrs. Lieberman’s petition for ancillary relief.

                                                    I.

         Between June 2012 and May 2014, Defendant Michael Lieberman (“Defendant”) defrauded his

employer, Credit Agricole Securities, Inc. (“Agricole”), of $1,541,565 by wiring funds into a bank

account that he owned or controlled. (ECF No 49 at 2-3; ECF No. 80 at 1). National Union Fire

Insurance Company of Pittsburgh, Pa. (“National Union”) indemnified Agricole, the victim, and was

ordered restitution in the amount of $1,390,823. (ECF No. 80 at 1; ECF No. 26).

         On April 15, 2015, Defendant pleaded guilty to wire fraud and entered into a plea agreement

with the United States and entered a Consent Judgment of Forfeiture. The Consent Judgment included




                                                    1
        Case 3:15-cr-00161-PGS-TJB Document 91 Filed 09/07/21 Page 2 of 4 PageID: 469



    a property in North Carolina that was purchased with proceeds traceable to his crime (NC Residence).’

    Because he admitted that the NC Residence had the requisite nexus to the offense, the Government

    published the required notice of forfeiture to third parties. 21 U.S.C. §853 (n)(1). (ECF No. 49 at 3).

            In April 2017, Defendant’s wife, Dalana Lieberman, filed an ancillary petition to assert her

    third-party interest in the NC Residence       —   which she contends is held by tenancy in the entirety, and as

    such, she is an innocent owner.2 (ECF Nos. 27, 77). According to Mrs. Lieberman, she had no

    knowledge of her husband’s criminal activity; and the NC Residence was purchased primarily with her

    own savings in June 2014, and she alone paid for the maintenance, renovations, improvements, state

taxes, homeowners association fees, utility bills, and furnishings.3 (ECF No. 27 at 2-3). Mrs.

Lieberman alleges that the home was purchased in part using approximately $45,000 from the

Liebermans’ joint savings account, to which she had contributed most of the money ($35,953) from

her Social Security Disability backpay. Approximately $8,000 was contributed from profits derived

from the sale of the family’s former home, and Defendant contributed very little savings of his own.

(ECF No. 77 at 1; ECF No. 27 at 2). She asserted that she and her children, who currently live in the

home, have insufficient funds to relocate and nowhere else to live. (Id. at 3). Ms. Lieberman is unable

to work due to a permanent disability, and relies on public assistance to provide for herself and her

children. (Id.).

           Further, Mrs. Lieberman noted that Defendant conveyed his interest in the NC Residence to her

by quitclaim deed in December 2015. (Id. at 1). As a result, she believes she is the sole owner of the




    He also agreed to forfeit the aggregate proceeds of the wire fraud, in the amount of $1,541,565. (ECF No. 49 at 3).

2
  Originally, the United States moved to dismiss Mrs. Lieberman’s ancillary petition because it was not submitted under
penalty of perjury as required by 21 U.S.C. § 853(n)(3). (ECF No. 49). However, she later cured the deficiency, rendering
the motion to dismiss moot. (See ECF Nos. 55 & 56).

 Along with her petition, Mrs. Lieberman submitted documentation of approximately $54,000 that she invested in the
home. (See ECF No. 27 at 3 and attachments).

                                                               2
     Case 3:15-cr-00161-PGS-TJB Document 91 Filed 09/07/21 Page 3 of 4 PageID: 470



 NC Residence, and that her husband cannot forfeit to the government a real property interest that he no

 longer holds. (See id). She filed a quiet title action in North Carolina-to ascertain her ownership

 interest in the property. (ECF No. 77 at 1-2).

         On April 19, 2021, Mrs. Lieberman filed a motion asking the Court to either (1) stay the

 ancillary proceeding until her quiet title action is adjudicated in North Carolina; or (2) dismiss the

 forfeiture proceeding, and direct the United States to take action in North Carolina, where the NC

Residence is located. Both the United States and National Union4 oppose the motion. The Court heard

oral argument on June 16, 2021, and granted the parties leave to file supplemental briefs. (ECF No.

87; see also ECF Nos. 86, 88).

                                                            II.

         Pursuant to the criminal forfeiture statute, no party claiming an interest in property subject to

forfeiture may                                      S




                  (1) intervene in a trial or appeal of a criminal case involving the forfeiture
                      of such property under this section; or

                  (2) commence an action at law or equity against the United States
                  concerning the validity of his alleged interest in the property subsequent
                  to the filing of an indictment or information alleging that the property is
                  subject to forfeiture under this section.


21 U.S.C.   §   853(k). The only exception to that rule is that a third-party may file an ancillary petition to

assert a claim to the property subject to forfeiture. 21 U.S.C.         § 853(k), (n); see also Fed.      R. Crim. P.

32.2(c). At the hearing on the petition, the petitioner and the United States may present evidence and

witnesses. 21 U.S.C.      §   853(n)(5). The statute reads:

                  Jf, after the hearing, the court determines that the petitioner has established
                  by a preponderance of the evidence that—


 National Union proposes that the Court order the property to be sold, hold an evidentiary hearing to determine Ms.
Lieberman’s equity, and pay her that amount from the proceeds of the sale. The remaining proceeds would be paid to
National Union and deducted from the restitution payments owed by Defendant. (ECF No. 80).
                                                            3
    Case 3:15-cr-00161-PGS-TJB Document 91 Filed 09/07/21 Page 4 of 4 PageID: 471



                  (A) the petitioner has a legal right, title, or interest in the property, and
                  such right, title, or interest renders the order of forfeiture invalid in whole
                  or in part because the right, title, or interest was vested in the petitioner
                  rather than the defendant or was superior to any right, title, or interest of
                  the defendant at the time of the commission of the acts which gave rise to
                  the forfeiture of the property under this section; or
                  (B) the petitioner is a bona fide purchaser for value—of the right, title, or
                  interest in the property and was at the time of purchase reasonably without
                  cause to believe that the property was subject to forfeiture under this
                  section; the court shall amend the order of forfeiture in accordance with
                  its determination.


21 U.S.C.   §   853(n)(6).

                                                         III.

         Mrs. Lieberman initiated an ancillary proceeding to assert her interest in the subject property in

accordance with 21 U.S.C.      § 853(k) and (n). The United States acknowledged that its motion to
dismiss Mrs. Lieberman’s ancillary petition would be moot if she signed the appropriate documents to

state that it was filed under penalty of perjury   —   and she did so. As a result, the motion to dismiss the

United States’ ancillary petition (ECF No. 49) is denied as moot.

         The Court will permit the case to proceed to an ancillary hearing and will deny Mrs.

Lieberman’s motion to dismiss or stay. It appears this matter is properly before the Court under 21

U.S.C.   § 853(n) and Fed. R. Crim. P. 32.2(c)(1). At the ancillary hearing, the Court will consider the
testimony and evidence and the legal arguments presented by the parties in order to determine Mrs.

Lieberman’s interest in the subject property, and whether the Forfeiture Order should be amended. See

21 U.S.C.   § 853(n)(5); See also Fed. R. Crim. P. 32.2(c)(2).



                                                             PETER 0. SHERIDAN, U.S.D.J.




                                                         4
